TRESPASS for assault, battery and wounding, on non culp. there was a verdict pro quærente, and small damages given; and as the plaintiff had a mayhem in his hand Lenthal moved that the damages might be increased on view of the mayhem, according to 3 H. 4. 4. and Petit Dr. 466. The court directed the wound to be examined by the surgeon, who was to make oath, whether it was a mayhem, and that a certificate should be obtained from the Justices of Affize, who had tried the cause, that it is the same wounding on which the action was brought: which being had, *Calthrop moved that the damages might not be increased, because the action is only for an assault, battery and wounding, generally, and the particular mayhem does not appear in the declaration, nor is endorsed on the postea as in the cafe in Dyer 105. 22 Ed. 3. 11. 8 H. 4. 22. But notwithstanding this objection, the court incurred the damages.